Citation Nr: 0740886	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for the use of educational assistance benefits under 
Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and P.L.B.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The appellant served in the California Air National Guard on 
active duty for training (ACDUTRA) from August to November 
1983.  She had additional reserve duty up until September 
2004, including service in the Selected Reserve.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  Jurisdiction over this case was 
later transferred to the RO in Los Angeles, California.

In February 2004, a hearing was held at the Oakland, 
California RO before a Veterans Law Judge (VLJ) of the Board 
(a "Travel Board" hearing).  The Board remanded the case in 
August 2004 for further development.

Thereafter, in January 2006, the Board informed the appellant 
that the VLJ who had conducted the prior hearing had since 
retired from the Board, and that she had        the option of 
requesting another hearing before the VLJ who would 
ultimately decide her appeal.  See 38 C.F.R. § 20.707 (2007).  
She elected to have another hearing, which was held in June 
2007 at the Los Angeles RO before the undersigned VLJ.  

During the June 2007 hearing, the appellant submitted 
additional evidence (consisting of a letter from the 
California Office of the Adjutant General, and police report 
documenting an incident relevant to the claim), along with a 
waiver of the right to RO initial consideration of the 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).  The 
appellant also provided later that month a copy of a 
statement from  a family member, which at the hearing she had 
likewise requested be considered    in connection with the 
instant appeal.  





FINDINGS OF FACT

1.	The RO previously awarded basic eligibility to educational 
assistance benefits under Chapter 1606, effective from 
December 9, 1985.  The original delimiting date for the 
appellant to use these benefits was that of December 9, 1995.

2.	There is no documentation of record indicating that the 
appellant filed a timely application for extension of the 
delimiting date, as of either December 9, 1996,        or any 
subsequent point at which a disability of service origin no 
longer prevented   a chosen program of education.

3.	Assuming that a timely application had been filed, the 
appellant was not precluded from attendance at a secondary 
educational institution by a disability incurred in or 
aggravated by service in the Selected Reserve.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
appellant's delimiting date for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002); 
38 C.F.R.               §§ 21.7550, 21.7551 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000, and this law 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present matter, however, the VCAA's duty to notify and 
assist are not applicable in deciding the appellant's claim.  
Significantly, in Barger v. Principi,     16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
does not apply to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code,        
Chapter 51 (i.e., the laws changed by the VCAA).  The statute 
at issue in this matter similarly is not found in Chapter 51.  

This notwithstanding, it warrants mention that the RO during 
the pendency of           the appeal provided the appellant 
with detailed notice as to the criteria to substantiate her 
claim, through a July 2003 letter explaining the additional 
evidence required to demonstrate entitlement to the benefit 
sought.  The April 2003 statement of the case (SOC) and later 
supplemental SOCs (SSOCs) included comprehensive citation to 
the relevant regulations in regard to the extension of 
eligibility for Chapter 1606 educational benefits.  Thus, the 
appellant was still afforded an opportunity to provide or 
otherwise identify further pertinent evidence and 
information. 

As one additional initial point for consideration, the 
Board's prior August 2004 remand instructed that appropriate 
efforts were to be undertaken to obtain copies of medical 
records and service personnel records which by the 
appellant's own account, she and her representative had sent 
to the Oakland RO, but did not appear to have yet been 
associated with the permanent record.  A March 2005 response 
from that office indicated that it had no further relevant 
documentation.  In any event, it would appear that the 
majority, if not all, of these items of evidence previously 
thought missing, at other times already have been associated 
with the claims file. 

Background

In June 1991, the RO determined that the appellant had basic 
eligibility to Educational Assistance Benefits under the 
provisions of Chapter 1606                   (then Chapter 
106), effective from December 9, 1985.  She subsequently 
received monthly disbursements of benefits in connection with 
her attendance at a private secondary education institution 
in Fall 1991.  Throughout this timeframe,                 the 
appellant remained employed on a full-time basis with the 
California Air National Guard.  

Medical records on file from military treatment providers 
during the early-1990s, indicate that in May 1992 the 
appellant was placed on a temporary but continuing physical 
profile for reason of a L5-S1 disc bulge, with the prescribed 
limitations of no excessive or repeated bending, kneeling, 
pulling, pushing, or lifting heavy items.  The profile was 
renewed in September 1992.

A February 1993 medical release of information to the 
appellant's insurance company, states that she was soon to 
undergo evaluation for lumbosacral strain.  She further 
described as the nature of the injury, experiencing neck 
pain, being unable to hold her head up, having headaches and 
left arm numbness.  The date of injury was listed as having 
been that month.

The February 1993 report of a cervical spine x-ray at a 
private facility states an impression of no acute bony injury 
of the cervical spine, although moderate degenerative changes 
and discogenic disease of the cervical spine. 

A March 1993 letter from a warehouse foreman with the Air 
National Guard, states that the appellant was not expected to 
return to work until June of that year due to scheduled back 
surgery.  As a result she was to be placed on leave without 
pay status.  Attached were certificates from private 
physicians attesting to a diagnosis of cervical disc 
protrusion, requiring surgery.  The treating neurologist 
indicated that she would be totally disabled until at least 
some point in June 1993.

An application for worker's compensation benefits filed in 
April 1993, claims that   the appellant would likely be 
disabled until at least June 1993, possibly longer,   which 
had evolved from an on-the-job injury.  

Personnel records show that the appellant went on Leave 
Without Pay (LWOP) status from March 1993 up until July 1994.  
She received a new occupational assignment in November 1994.  
Additional records indicate that she continued to take a 
significant period of leave each day through the end of 1995 
(which she described in recent hearing testimony essentially 
consisted of having worked on a part-time basis).  In April 
1996, she attended and completed a course of instruction at 
the Air National Guard Non-Commissioned Officers Academy.

According to the appellant's own report, she was also working 
on a part-time basis between 1991 and 1993.

The appellant underwent cervical disc surgery in February 
1994, involving the procedure of surgical fusion of the lower 
cervical vertebrae.  

The April 1994 report of Dr. R.L., indicates prescribed work 
restrictions limitations upon lifting, and other physical 
activities.  It was stated that she could work eight  hours 
per day, but no more.  Her condition was estimated to attain 
maximum improvement in six months.  This physician's August 
1994 report indicates head  and neck pain.  Subsequent 
reports note further work restrictions to continue through 
November 1994.  These included limitations upon lifting, and 
number of hours worked per day.  The physician's September 
1994 statement indicates post-operative status cervical disc 
excision C5-6, and cervical pain with arm paresthesias and 
recurrent insomnia.  It was recommended she continue work 
restrictions for  two additional months.  


A July 1994 private physician's statement in support of a 
claim for worker's compensation benefits, identifies the 
impairment of neck and shoulder pain, aggravated by heavy 
lifting.  The diagnosis was cervical spondylosis,                      
and post-operative cervical fusion.  Under the category of 
any concurrent disability that the patient had which was not 
related to this injury, were listed those of lumbar 
radiculopathy from 1991, a lumbar lesion, and knee pain.  It 
was stated that a gradual recovery was anticipated, and that 
the appellant had been advised she was able to return to 
work.  The disposition of the appellant's worker's 
compensation claim is not immediately apparent from the 
record.

An April 1995 report of Dr. D.T., a chiropractor, indicates 
that the appellant had initially reported for treatment as 
the result of an automobile accident that occurred May 8, 
1994.  Also noted was a stated history of a September 1991 
injury to the low back and neck after attempting to lift a 
box at eye level.  In July 1993, she had fallen down the 
stairs at her home while catching her ankle resulting in 
chronic left knee and ankle pain and instability.  In 
February 1994, the appellant underwent cervical disc surgery.  
At that point in time, the diagnosis was of cervicobrachial 
syndrome, with headaches, neck and shoulder pain, and 
articular dysfunction of the cervical spine complicated by 
surgical fusion, intervertebral disc disorder (cervical) and 
myofascial pain syndrome of the cervical and upper thoracic 
musculature;   pain in the thoracic spine, with muscle 
guarding and articular dysfunction; low back pain, with 
associated myalgia and intersegmental dysfunction; and limb 
pain in     the forearms and shoulders.

The chiropractor further observed that there was a reasonable 
probability that the injuries sustained were consistent with 
the type of automobile accident described.  Although there 
was obvious pre-existing pathology supported by the patient's 
reported history and MRIs, the effect of the accident 
superimposed on pre-existing disorders caused them to have 
become significantly aggravated.  The appellant's recent 
response to treatment allowed her to maintain an almost pain-
free lifestyle with some physical activity restrictions such 
as upon lifting heavy objects,    without the use of 
medication.  The prognosis was considered guarded. 

Reports of ongoing chiropractic treatment, include an April 
1995 functional assessment stating that the appellant 
generally had few limitations in the areas of   self care, 
family and home activities, and social activity, with some 
reported impairment in occupation (estimated as 5 on a scale 
of 1 to 10) and recreation (estimated at the level of 6).  

In November 2002, the appellant submitted an electronic 
application for Educational Assistance Benefits.  The 
application indicated that she sought educational benefits in 
connection with attendance at a public university in the  
State of California to begin in January 2003.

The RO denied the claim the following month on the basis that 
the delimiting date           of entitlement to such benefits 
under Chapter 1606 had expired, as of        September 12, 
1995. 

A form later provided to VA entitled Extensive of Ending Date 
Attachment, listed as the dates for which the appellant could 
not attend school or training because of her disability as 
from September 23, 1991 to January 1, 1995, and the type of 
disability claimed as cervical spine damage.  It was 
explained that spine surgery prevented carrying books and 
walking up steps, and sitting for long periods of time.              
She stated that her physicians restricted her to staying at 
home, as she could not hold her head up.

At the February 2004 Travel Board hearing, the appellant 
testified that she had sustained an injury on reserve duty in 
September 23, 1991 in which she strained her neck and back 
muscles lifting a heavy object.  The appellant explained that 
as her transcripts showed, she had not been able to take 
further college courses since that injury up until several 
years later.  Then in July 1993 while driving to a 
physician's appointment for the effects from the first 
injury, her vehicle was struck by another motorist, causing 
her additional injury to the neck, back and shoulders.  This 
event required surgery, and was followed by an extended 
incapacitating period due to recovery, and continuing chronic 
pain.  After the first injury, she worked part-time from 1991 
to 1993, and then took a period of leave without pay from 
1993 to 1995. On returning to work, there were some residual 
physical limitations.  She had filed a worker's compensation 
claim.  The appellant recalled filing an application for 
extension of education benefits in 1996 with a representative 
of her college,     which her daughter delivered on her 
behalf.

During the June 2007 hearing before the undersigned VLJ, the 
appellant reiterated much of the preceding information and 
contentions concerning the in-service   cause of alleged 
disability.  She stated that she was unable to work, or drive 
for a significant time period after the 1993 auto accident, 
and was confined to bed rest  for much of the time.  The 
appellant further clarified that at some point prior to 
September 1996, she had submitted a request for extension of 
benefit eligibility to the representative of her college.  
She stated that her daughter had taken the documentation on 
her behalf, and that the representative failed to forward it 
to VA as requested.  The appellant also sent a copy of the 
request to her National Guard unit, which allegedly had lost 
it.  Another copy of the form previously in the appellant's 
own possession was apparently taken during a recent theft 
from her automobile.

In a statement received the following month, entitled 
"verification of delivery        of delineation letters," 
the appellant's son indicated that he took "the letters"          
(i.e., those pertaining to an extension of benefit 
eligibility) to the base and to           the college on the 
appellant's behalf in February 1996.

Also provided was a copy of a February 2006 incident report 
that the appellant provided to a city police department in 
California which states that in        December 2005 there 
were several items stolen from her car including her    
military file, and medical records.  

Analysis

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10,              United States Code) is an educational 
assistance program enacted by Congress.  This program is for 
members of the Selected Reserve of the Army, Navy, Air Force, 
Marine Corps, and Coast Guard, and the Army and Air National 
Guard.               The Reserve components decide who is 
eligible for the program.  VA makes the payments for the 
program.  Chapter 1606 assists eligible persons to further 
their education after high school.  It provides educational 
assistance for people enrolled in approved programs of 
education or training.  It is the first such program that  
does not require service in the active Armed Forces in order 
to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may 
use a maximum of 36 months of entitlement under Chapter 1606.  
38 C.F.R. § 21.7570. 
 
In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service          
is at least 6 years from the date of such enlistment, 
reenlistment, or extension.           38 C.F.R. § 21.7540.  
Where basic eligibility was established prior to October 1, 
1992, a reservist's period of eligibility expires effective 
the earlier of the following dates: (1) the last day of the 
10-year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period as 
set forth at 38 C.F.R. § 21.1033(c), and the individual was 
prevented from initiating or completing a program of 
education within the applicable time period, due to a 
physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

To this effect, the provisions of section 21.1033(c) state 
that VA must receive a claim for an extended period of 
eligibility, by the later of the following dates:       (1) 
one-year from the date on which the spouse's, surviving 
spouse's, veteran's,    or reservist's original period of 
eligibility ended; or (2) one-year from the date on which the 
spouse's, surviving spouse's, veteran's, or reservist's 
physical or mental disability no longer prevented him or her 
from beginning or resuming a chosen program of education.

The comprehensive evaluation and consideration of the basis 
set forth for extension of the delimiting date for use of 
Chapter 1606 educational assistance benefits           has 
been completed in the instant case, in view of the foregoing 
criteria.                  The preponderance of the competent 
and probative evidence, however, does not substantiate 
entitlement to the benefit sought.           

The regulatory requirements prescribed for extension of the 
delimiting date to obtain Chapter 1606 benefits as indicated, 
essentially consist of a timely filed application and a 
finding of incapacity to pursue an educational program during   
the original period of entitlement.  As the foundation for 
the present claim,                the appellant contends that 
in-service injuries on separate occasions in 1991 and 1993, 
in their combined effect precluded attendance at a secondary 
educational institution primarily between 1993 and 1995 (but 
also were a factor in suspending a program of education from 
1991 to 1993), and further that she filed an appropriate 
claim to extend the period of eligibility for education 
benefits.  

Considering initially the element of a timely application, 
this is not conclusively demonstrated by the evidence on 
file.  When establishing the original timeframe that benefits 
were available, the RO's June 1991 award letter provided for 
a basic eligibility date for Chapter 1606 educational 
assistance of December 9, 1985.           The appellant had 
until 10 years later to elect Chapter 1606 benefits based on 
that initial decision.  The proper delimiting date is thus 
December 9, 1995.  (While the December 9, 1995 delimiting 
date or no later than the next business day thereafter 
appears correct, and the RO listed a September 12, 1995 
delimiting date on the rating decision appealed, for reasons 
indicated below, the implementation of the subsequent date 
still would not affect the determination in this case.)  A 
timely claim for extension of benefits entitlement must have 
been received no later than December 9, 1996, or otherwise 
one-year after resuming a program of education following a 
qualifying physical or mental disability.

In this capacity, the record is absent documentation of a 
claim for extension of delimiting date within the necessary 
timeframe, albeit there is some indication of measures 
undertaken to do so in 1996.  Following the evidence of 
school attendance during Fall 1991, for which disbursement of 
Chapter 1606 benefits was formerly provided to the appellant, 
there is no record of further correspondence concerning 
benefits entitlement until that dated in November 2002, when 
she completed an electronic application in connection with an 
educational program anticipated the  following year.  The 
appellant contends that she was aware of the time constraints 
on election of educational benefits, and duly filed an 
application for extension of delimiting date in early-1996 
with a representative of her college who was the designated 
contact point for coordinating financial matters with VA, 
delivered by a family member because she was then physically 
incapacitated.  She reports filing an identical application 
with the Air National Guard unit with which she served, that 
was eventually lost.  The current copy of an application for 
extension of benefits   on file would appear to be part of 
her recent 2002 claim, given its reference to prior service 
in 2001 (and also lacks an identifiable date of receipt).  
Unfortunately, there is no record the 1996 application was 
actually received at the RO.  Given also the intervening 
period of more than five-years until any follow-up 
correspondence from the appellant, or when disbursement of 
educational benefits could again have any reasonable 
significance, this requires close examination of the 
probative weight         to be afforded to the filing of a 
timely claim within the applicable regulation.  Whereas the 
appellant returned to full-time duty status in 1996, she 
likewise clearly did not have a continuing incapacitating 
disability so as to meet the criteria in         38 C.F.R. § 
21.1033(c)(2) to permit an application to be filed even 
beyond  December 9, 1996.   

In any event, even assuming that a timely filed claim had 
indeed been filed, the next criterion that participation in 
qualifying secondary education or training was effectively 
precluded by reason of a disability of service origin, is not 
established. 
The appellant has explained that she sustained a September 
1991 back injury that included manifestations of a cervical 
spine disability, and that after aggravation of the injury in 
a 1993 automobile accident, and back surgery she was unable 
to work and likewise incapable of school attendance, up until 
1995.  The file corroborates that she went on leave without 
pay between March 1993 and July 1994, with intermittent part-
time duty through late-1995.  The appellant has also 
mentioned having worked part-time between 1991 and 1993, 
although this is not substantiated, nor is there considerable 
evidence of similar incapacitation that would preclude an 
educational program.  As her testimony essentially concedes 
that she returned to her military duties in 1994 (and full-
time soon afterwards), this weighs against the plausible 
likelihood of extensive incapacitation that would interfere 
with a course of secondary education.  Provided an 
educational program were actually not feasible, this would 
equate to a relatively limited timeframe of alleged 
incapacitation of no more than two years.

Additionally, the manifestations of injury that are 
identified are not shown to have been attributable to 
service.  The September 1991 back injury while sustained 
incidental to the appellant's military duties was limited in 
scope to the lower back. She was placed on a profile for a 
L5-S1 disc bulge (which affected the lowest lumbar 
vertebrae), without documented upper back symptoms.  When 
private medical evaluation disclosed a cervical spine 
disorder, that was the condition in March 1993 necessitating 
that she take a leave of absence.  Cervical spine fusion was 
later performed.  There is no medical evidence linking 
lumbosacral injury and cervical spine pathology, and if 
anything, a statement from a private practitioner in support 
of a worker's compensation claim suggests these were separate 
conditions.  The ensuing automobile accident (occurring in 
either 1993 or 1994), moreover, does not have a clear 
association with service.  The appellant states it occurred 
in transit to treatment for her back condition.  Whether the 
upper back condition is actually service-related, as 
mentioned, is in question.  The record does not further 
clarify under what circumstances the accident occurred.  Also 
significant is that   her spinal fusion surgery which is the 
main factor in her alleged incapacitation,  took place in 
advance of the accident in question.    

Accordingly, it is not demonstrated that a program of 
education was infeasible due to a service-related condition, 
providing a timely filed claim for extended benefits 
eligibility existed.  It thus follows that the delimiting 
date for use of educational benefits does not warrant 
extension beyond the original limit.  

As a further consideration, whereas the proper delimiting 
date is December 9, 1995, and it is unclear why the RO 
utilized a delimiting date of September 12, 1995 in 
adjudicating this claim, this has not had any detrimental 
effect inasmuch there was no documented educational program 
then (or until January 2003) based upon which to request 
actual disbursement of benefits.  Also, by regulation an 
extended delimiting date may be no more than the period of 
incapacity (per 38 C.F.R.             § 21.7551(c)), and here 
there is an approximate two-years that the delimiting date 
otherwise could be advanced.  An extension of delimiting date 
within the appropriate guidelines would not have any tangible 
outcome, absent being applied retroactively for an 
educational or training program within the prescribed                
time period.

For these reasons, the criteria for an extension of the 
appellant's delimiting date for  the use of Chapter 1606 
educational assistance benefits have not been met.       
Since the preponderance of the evidence is against the claim 
on appeal,                 the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.    See 38 
U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for an extension of the delimiting date for the use 
of educational assistance benefits under Chapter 1606, Title 
10, United States Code is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


